DETAILED ACTION
This action is responsive to communications filed on December 22, 2021. 
Claims 1-4, 6-10, 12-16, and 18 are pending in the case. 
Claims 1, 7, and 13 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 09/29/2021 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.

ALLOWABLE SUBJECT MATTER
	Claims 1-4, 6-10, 12-16, and 18 are allowed.
	After a thorough search and examination of the prior art, the Examiner has found the claimed subject matter to be allowable. The following is an examiner’s statement for reasons for allowance:
	Regarding claims 1, 7, and 13, the claimed invention is directed to a system, method, and medium for collaborative ink management. More specifically, the claimed invention includes displaying a document having digital ink based on a journal of the document, the journal of the document being associated with a particular version of the document being displayed on the respective computing device, defining the journal to have a plurality of journal entries associated with at least handwriting input to the document represented by the digital ink, communicating one or more of the journal entries of the journal with one or more of the other computing devices displaying the document. Further, the claimed 
	Relevant prior art of record includes Lemus et al., US Patent Application Publication no. US 2015/0007055 (“Lemus”). Lemus teaches tracking facility 104 may automatically identify a user as having performed an interaction event with respect to a whiteboard space displayed on a display by detecting a particular type of handwriting used to perform the interaction event. Para. 0036. Further, tracking facility 104 may record a timestamp and/or any other information associated with an interaction event that is associated with a particular user. Para. 0044. Further, tracking facility 104 may include data representative of an interaction event performed during a collaboration session and a user associated with Para. 0045. Further, tracking facility 104 may generate and/or present a summary interface (e.g., a digital document) that visually chronicles the collaboration session in accordance with the interaction event log. Para. 0046.
	Lemus, alone or in combination with other prior art of record, fails to teach or fairly suggest displaying a document having digital ink based on a journal of the document, the journal of the document being associated with a particular version of the document being displayed on the respective computing device, defining the journal to have a plurality of journal entries associated with at least handwriting input to the document represented by the digital ink, communicating one or more of the journal entries of the journal with one or more of the other computing devices displaying the document, wherein the one or more journal entries communicated are used to build or re-build the document and an earlier version of the document on one or more of the other computing devices displaying the document, wherein the handwriting input associated with the journal entries is handwriting input to the document based on the communicated one or more journal entries, wherein the one or more other computing devices displaying the document store a separate journal of the document associated with a particular version of the document displayed on the one or more other computing devices, branching the journal into two or more branched journal entries linked to one journal entry having time information in a time-order before the time information of the branched journal entries when: the branched journal entries have content information on handwriting input with respect to at least a portion of the same digital ink of the document, and the time information of the branched journal entry having the content information on the handwriting input to a first input 
	Accordingly, the recited subject matter of claims 1, 7, and 13 is allowable.

Regarding claims 2-4, 6, 8-10, 12, 14-16, and 18, these claims depend from claim(s) 1, 7, and 13, and are thus allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following prior art is made of record and is considered pertinent to applicant’s disclosure:
	Keshari et al., Sharing Digital Ink in Heterogeneous Collaborative Environments, Citeseer, 2008, pp. 1-6 (Year: 2008);
	Landay et al., NotePals: Sharing and Synchronizing Handwritten Notes with Multimedia Documents, ACM Conference, 1998, pp. 1-7 (Year: 1998).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176